DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 2 and 10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: While the drawings show elements 14a, 14b,…14h, element 14 in reference to Qubit 14 in paragraphs [0017] and [0018] is not disclosed in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 14a - h, shown in FIG. 1, are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 14, and 19 are objected to because of the following informalities:  Claims 1, 14 and 19 recite “Enacted in a computer system…” in the preamble, but it is recommended that the preamble for each of the indicated claims recite: “A method enacted in a computer system to digitally simulate…” to put the method at the beginning of the preamble of the method claim. show that the claim is indeed a method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites “wherein the array includes, for each qubit i of the qubit register, a complex-valued amplitude αi representing a contribution of standard basis |0) for that qubit and a complex-valued amplitude βi representing the contribution of standard basis |1) for that qubit”, however, it is unclear if “for the qubit” for standard basis |0) and |1) is in reference for just one qubit in the qubit register or for every qubit i in the qubit register. The phrase in the claim is unclear, and renders the claim vague and indefinite.

	Claim 10 does not end with a period, and without the punctuation, the claim appears to be incomplete and deficient. It is unclear if the claim ends at “the allocation instruction” or if there is more to the claim that is omitted. Without the period to end the claim, the claim is unclear and vague due to being incomplete and deficient.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1 and 14: The prior art of Mahmud et al. (“Modifying Quantum Grover’s Algorithm for Dynamic Multi-Pattern Search on Reconfigurable Hardware”) discloses Inverting the coefficients (amplitudes) of the basis states of patters with regards to input quantum states, and increasing the amplitude of the basis states by repeating oracle and diffusion steps, with Radtke et al. (“Simulation of N-Qubit Quantum Systems I: Quantum Registers and Quantum Gates”) adds states of a quantum register, entangled qubits, superposition of basis states of qubits, separable states, and products of quantum registers, and complex amplitudes with regards to computational basis states, and Hillmich et al (“Concurrency in DD-Based Quantum Circuit Simulation”) adds state vector representing amplitudes for basis states with qubit q0 set to |0), with other entries representing amplitudes for states with qubit q0 set to |1).
	However, none of the references taken either alone or in combination with the prior art of record discloses a method to digitally simulate an evolving quantum state of a qubit register of a quantum computer, including providing an output of adjusted amplitudes, based on “adjusting the amplitudes of the array to reflect a change in the quantum state pursuant to execution of the quantum circuit, wherein the change preserves separability of the quantum state as a product of individual quantum states of each qubit of the qubit register”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.


Dependent claims 2 - 13 and 15 - 18 are allowable under 35 U.S.C. 103 for depending from claims 1 and 14, respectively, allowable base claims under 35 U.S.C. 103.


Claim 19: The prior art of Mahmud et al. (“Modifying Quantum Grover’s Algorithm for Dynamic Multi-Pattern Search on Reconfigurable Hardware”) discloses Inverting the coefficients (amplitudes) of the basis states of patters with regards to input quantum states, and increasing the amplitude of the basis states by repeating oracle and diffusion steps, with KR 102100368 B1 adds superposition quantum memory and single qubit unitary gate, along with Radtke et al. (“Simulation of n-qubit Quantum Systems I: Quantum Registers and Quantum Gates”) adds states of a quantum register, entangled qubits, superposition of basis states of qubits, separable states, and products of quantum registers, and complex amplitudes with regards to computational basis states, and Hillmich et al (“Concurrency in DD-Based Quantum Circuit Simulation”) adds state vector representing amplitudes for basis states with qubit q0 set to |0), with other entries representing amplitudes for states with qubit q0 set to |1).
	However, none of the references taken either alone or in combination with the prior art of record discloses a method to digitally simulate an evolving quantum state of a qubit register of a quantum computer, including providing an output of adjusted amplitudes, based on “adjusting the amplitudes of the array to reflect a change in the quantum state pursuant to execution of the quantum circuit, wherein the change preserves separability of the quantum state as a product of the mutually non-entangled quantum states of the subsets of the qubit register”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Dependent claim 20 is allowable under 35 U.S.C. 103 for depending from claim 19, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
October 20, 2022